     Case 2:19-cv-00989-KJD-VCF Document 41 Filed 09/07/21 Page 1 of 5



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10

11    RICHARD BANDA,                                   Case No. 2:19-cv-00989-KJD-VCF
12                       Petitioner,                   ORDER
13           v.
14    HIGH DESERT STATE PRISON, et al.,
15                       Respondent.
16

17   I.     Introduction

18          This is a habeas corpus matter under 28 U.S.C. § 2254. Currently before the court is

19   respondents' motion to dismiss. ECF No. 34. Petitioner Richard Banda has filed an opposition,

20   and respondents have filed a reply. ECF No. 37, 40. The parties agree that Banda has not

21   exhausted his state-court remedies for grounds 1, 3, and 4 of the second amended petition. The

22   parties also agree that these grounds are procedurally defaulted because they would be dismissed

23   due to state-law procedural bars if Banda returned to state court. The court defers consideration

24   whether Banda can demonstrate cause and prejudice to excuse the procedural default until the

25   briefing on the merits.

26
27

28
                                                       1
     Case 2:19-cv-00989-KJD-VCF Document 41 Filed 09/07/21 Page 2 of 5



 1   II.    Procedural History

 2          After a jury trial, Banda was convicted of burglary, assault with a deadly weapon, and

 3   possession of a controlled substance. Ex. 16 (ECF No. 17-16). Banda appealed, and the Nevada

 4   Supreme Court affirmed. Ex. 21 (ECF No. 17-21).

 5          Banda then filed his first state post-conviction habeas corpus petition. Ex. 24 (ECF No.

 6   17-24). The state district court did not appoint counsel, and it denied the petition. Ex. 26 (ECF

 7   No. 17-26). Banda filed a notice of appeal. Ex. 27 (ECF No. 17-27). The Nevada Supreme

 8   Court dismissed the appeal. Ex. 28 (ECF No. 17-28).

 9          Banda then filed his second state post-conviction habeas corpus petition. Ex. 72 (ECF No.

10   36-12). The state district court denied the petition. Ex. 80 (ECF No. 36-20). Banda appealed,

11   and the Nevada Supreme Court affirmed. Ex. 88 (ECF No. 36-28). It held that the petition was

12   procedurally barred as successive because Banda previously had filed a post-conviction petition

13   that was decided on the merits. Id. It also held that the petition was procedurally barred as an

14   abuse of the writ because Banda raised claims new and different from the claims that he had

15   raised in his previous petition. Id.

16          Before Banda filed his second state post-conviction petition, he commenced this action.

17   The court appointed the Federal Public Defender to represent him. Banda filed a counseled

18   protective first amended petition. ECF No. 16. He then filed the current counseled second

19   amended petition. ECF No. 27.

20   III.   Legal Standard
21          A.      Exhaustion of State-Court Remedies

22          Before a federal court may consider a petition for a writ of habeas corpus, the petitioner

23   must exhaust the remedies available in state court. 28 U.S.C. § 2254(b). To exhaust a ground for

24   relief, the petitioner must fairly present that ground to the state’s highest court, describing the

25   operative facts and legal theory, and give that court the opportunity to address and resolve the

26   ground. See Duncan v. Henry, 513 U.S. 364, 365 (1995) (per curiam); Anderson v. Harless, 459
27   U.S. 4, 6 (1982).

28
                                                         2
     Case 2:19-cv-00989-KJD-VCF Document 41 Filed 09/07/21 Page 3 of 5



 1           B.       Procedural Default

 2           A federal court will not review a claim for habeas corpus relief if the decision of the state

 3   court regarding that claim rested on a state-law ground that is independent of the federal question

 4   and adequate to support the judgment. Coleman v. Thompson, 501 U.S. 722, 730-31 (1991).

 5           In all cases in which a state prisoner has defaulted his federal claims in state court
             pursuant to an independent and adequate state procedural rule, federal habeas
 6           review of the claims is barred unless the prisoner can demonstrate cause for the
             default and actual prejudice as a result of the alleged violation of federal law, or
 7           demonstrate that failure to consider the claims will result in a fundamental
             miscarriage of justice.
 8

 9   Id. at 750; see also Murray v. Carrier, 477 U.S. 478, 485 (1986). The grounds for dismissal upon

10   which the Nevada Supreme Court relied in this case are adequate and independent state rules.

11   Vang v. Nevada, 329 F.3d 1069, 1074 (9th Cir. 2003) (Nev. Rev. Stat. § 34.810).

12           To demonstrate cause for a procedural default, the petitioner must "show that some

13   objective factor external to the defense impeded" his efforts to comply with the state procedural

14   rule. Carrier, 477 U.S. at 488.

15           To show prejudice, "[t]he habeas petitioner must show 'not merely that the errors at . . .

16   trial created a possibility of prejudice, but that they worked to his actual and substantial

17   disadvantage, infecting his entire trial with error of constitutional dimensions.'" Carrier, 477 U.S.

18   at 494 (quoting United States v. Frady, 456 U.S. 152, 170 (1982)) (emphasis in original).

19           A procedural default of a claim of ineffective assistance of trial counsel may be excused

20   "where (1) the claim of 'ineffective assistance of trial counsel' was a 'substantial' claim; (2) the
21   'cause' consisted of there being 'no counsel' or only 'ineffective' counsel during the state collateral

22   review proceeding; (3) the state collateral review proceeding was the 'initial' review proceeding in

23   respect to the 'ineffective-assistance-of-trial-counsel claim'; and (4) state law requires that an

24   'ineffective assistance of trial counsel [claim] . . . be raised in an initial-review collateral

25   proceeding.'" Trevino v. Thaler, 569 U.S. 413, 423 (2013) (citing Martinez v. Ryan, 566 U.S. 1,

26   13-16 (2012)).
27

28
                                                          3
     Case 2:19-cv-00989-KJD-VCF Document 41 Filed 09/07/21 Page 4 of 5



 1   IV.    Discussion

 2          Grounds 1, 3, and 4 are claims of ineffective assistance of trial counsel. In ground 1,

 3   Banda claims that trial counsel failed to investigate witnesses who could have provided favorable

 4   testimony for the defense. In ground 3, Banda claims that trial counsel failed to assert self-

 5   defense against the charge of assault with a deadly weapon. In ground 4, Banda claims that trial

 6   counsel did not rebut the testimony of a prosecution witness by calling Banda as a witness to

 7   provide his own testimony.

 8          The parties agree that Banda has not exhausted his state-court remedies for grounds 1, 3,

 9   and 4. Banda did not raise any claims of ineffective assistance of counsel in his first state

10   petition. See Ex. 24 (ECF No. 17-24). In his second state petition, Banda did raise a claim of

11   ineffective assistance of trial counsel regarding a guilty plea, but that claim is not related to

12   grounds 1, 3, and 4. See Ex. 72 (ECF No. 36-12). The court agrees that these grounds are not

13   exhausted.

14          The parties also agree that grounds 1, 3, and 4 are procedurally defaulted. They note that

15   the state courts would apply state law procedural bars—timeliness, successiveness, and abuse of

16   the writ—and Banda has no argument for cause and prejudice that would let the state courts

17   excuse those procedural bars. The court agrees. Banda already has filed a second state petition,

18   and the state courts have determined that it was procedurally barred. The court sees no reason

19   why the state courts would rule differently on a putative third state petition.

20          Banda argues that he can demonstrate cause and prejudice to excuse the procedural default
21   of grounds 1, 3, and 4 under Martinez. First, he notes that the state district court did not appoint

22   him counsel in his post-conviction proceedings. Second, he argues that these grounds are

23   substantial claims of ineffective assistance of trial counsel. ECF No. 37 at 5-7. The other two

24   elements of Martinez—that the post-conviction proceedings were the initial proceedings and that

25   Nevada requires claims of ineffective assistance of counsel be raised in the initial post-conviction

26   proceedings—are not disputed. Respondents ask the court to defer resolution whether the claims
27   are substantial under Martinez issue until the petition is briefed fully on the merits. ECF No. 40

28   at 2. The court agrees and will follow that procedure.
                                                         4
     Case 2:19-cv-00989-KJD-VCF Document 41 Filed 09/07/21 Page 5 of 5



 1   V.     Conclusion

 2          IT THEREFORE IS ORDERED that respondents' motion to dismiss (ECF No. 34) is

 3   GRANTED in part. Grounds 1, 3, and 4 are actually unexhausted, but they are technically

 4   exhausted because they would be procedurally barred by the state courts.

 5          IT FURTHER IS ORDERED that the court defers consideration of whether petitioner can

 6   demonstrate cause and prejudice under Martinez v. Ryan, 566 U.S. 1 (2012), to overcome the

 7   procedural default of grounds 1 and 2 until after the filing of an answer and reply in this action.

 8          It further is ordered that, within 60 days of entry of this order, respondents must file an

 9   answer addressing all claims in the amended petition on the merits under a de novo standard of

10   review, and also addressing whether grounds 1 and 2 are barred by procedural default under

11   federal law.

12          It further is ordered that petitioner will have 30 days from service of the answer within

13   which to file a reply.

14          DATED:
                              September 7, 2021
15                                                                 ______________________________
                                                                   KENT J. DAWSON
16                                                                 United States District Judge
17

18

19

20
21

22

23

24

25

26
27

28
                                                        5
